RENDERED: MAY 21, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2019-CA-1254-DG

BRIAN WARD                                                           APPELLANT


      ON DISCRETIONARY REVIEW FROM JESSAMINE CIRCUIT COURT
v.            HONORABLE C. HUNTER DAUGHERTY, JUDGE
                ACTION NOS. 18-T-02024 AND 19-XX-00004


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Brian Ward brings this appeal upon a grant of discretionary

review of the July 23, 2019, Opinion of the Jessamine Circuit Court affirming an

April 9, 2019, order of the Jessamine District Court entered upon a conditional

guilty plea to operating a motor vehicle under the influence of alcohol/drugs

(DUI), third offense. We affirm.
            The relevant underlying facts are uncontroverted and were

summarized by the circuit court in its July 23, 2019, Opinion as follows:

            [Ward] was arrested on July 5, 2018[,] for driving under
            the influence following a collision on U.S. [Highway] 27.
            He was transported to St. Joseph Jessamine for a blood
            test. At the hospital Officer [Cody] Smallwood read him
            the implied consent form, and [Ward] consented to the
            test. The officer then transported [Ward] to the
            Jessamine County Detention Center for booking. After
            about fifteen minutes at the jail, the officer advised
            [Ward] of his right to an independent blood test pursuant
            to [Kentucky Revised Statutes (KRS)] 189A.105(4). The
            time from when [Ward] submitted to the officer’s test
            and when the officer advised [Ward] of his right to an
            independent test totaled approximately thirty[-]five
            minutes. [Ward] asked the officer if the independent test
            meant going back to the hospital, to which the officer
            replied in the affirmative, or to another facility. [Ward]
            declined the independent test, at least in part because of
            the discomfort he was feeling from the accident. Shortly
            after, at the request of the Detention Center, the officer
            transported [Ward] back to the hospital to be medically
            cleared for booking. No independent test was requested
            or performed.

Opinion at 1-2. Ward was subsequently charged in district court with DUI, third

offense. KRS 189A.010(5)(c).

            In the district court action, Ward filed a motion to suppress the results

of the blood alcohol test taken on July 5, 2018. As a basis for suppression, Ward

asserted that Officer Cody Smallwood violated KRS 189A.105(4) by failing to

offer Ward an independent blood test “[i]mmediately following the administration

of the final test requested by the officer[.]” KRS 189A.105(4). By order entered

                                        -2-
January 15, 2019, the district court denied Ward’s motion to suppress the results of

the blood alcohol test. Ward then entered a conditional guilty plea to DUI, third

offense. By order entered April 9, 2019, Ward was sentenced to 210 days,

probated for two years.

             Ward pursued a direct appeal to the circuit court. Therein, Ward

alleged the district court erroneously denied his motion to suppress evidence. By

Opinion entered July 23, 2019, the circuit court concluded Ward’s motion to

suppress evidence was properly denied by the district court, and affirmed the April

9, 2019, order. A motion for discretionary review was filed by Ward, and this

Court granted same by order entered December 23, 2019.

              Our review of an order denying a motion to suppress evidence is

pursuant to a two-prong test. Commonwealth v. Mitchell, 610 S.W.3d 263, 268

(Ky. 2020). Under the first prong of the test, we review the court’s findings of fact

under the clearly erroneous standard. Id. Under the second prong of the test, we

review the court’s application of law to the facts de novo. Id. In this case, neither

party has challenged the court’s findings of fact, so we will proceed to review the

court’s application of law to the facts.

             As noted, Ward contends the circuit court erroneously affirmed the

district court’s denial of his motion to suppress evidence. More specifically, Ward

asserts the results of the blood alcohol test should have been suppressed due to the


                                           -3-
officer’s failure to comply with KRS 189A.105(4) by not offering Ward “the

option of obtaining an independent blood test immediately following the final test

requested by the officer.” Ward’s Brief at 7. Ward particularly argues he should

have been offered the independent blood test while still at the hospital rather than

thirty-five minutes later at the detention center. Ward maintains that KRS

189A.105(4) was violated by the delay between when the final test was

administered and when Ward was informed of his right to an independent blood

test. In response, the Commonwealth asserts the word “immediately” in KRS

189A.105(4) should be interpreted as “within a reasonable time.”

Commonwealth’s Brief at 7. And, the Commonwealth submits that when offered,

Ward declined Officer Smallwood’s offer for an independent blood test; thus, any

alleged violation of KRS 189A.105(4) is immaterial.

             The applicable statutory language is found in KRS 189A.105(4),

which provides:

             Immediately following the administration of the final test
             requested by the officer, the person shall again be
             informed of his or her right to have a test or tests of his or
             her blood performed by a person of his or her choosing
             described in KRS 189A.103 within a reasonable time of
             his or her arrest at the expense of the person arrested. He
             or she shall then be asked “Do you want such a test?”
             The officer shall make reasonable efforts to provide
             transportation to the tests.




                                          -4-
Pursuant to the relevant statutory language, “once a defendant has consented to the

requested alcohol or substance test and the test has been administered, KRS

189A.105(4) directs that the officer must give a second warning of the defendant’s

right to an independent test, and the statute requires a ‘yes’ or ‘no’ answer as to

whether a defendant desires such a test.” Commonwealth v. Morgan, 583 S.W.3d

432, 434 (Ky. App. 2019).

             It is well-established that evidence is generally suppressed under the

exclusionary rule only in response to a search that is “violative of an individual’s

constitutional rights.” Id. at 435 (citing Copley v. Commonwealth, 361 S.W.3d

902, 905 (Ky. 2012)). However, the Kentucky Supreme Court has held that

suppression may also be warranted if there has been a violation of a defendant’s

statutory right that caused “prejudice” or if there was a “deliberate disregard” of

the statute. Id. (citation omitted); see also Commonwealth v. Bedway, 466 S.W.3d

468, 477 (Ky. 2015). Herein, Ward has alleged violation of a statutory right rather

than a constitutional right; therefore, our analysis shall proceed accordingly.

             In the case sub judice, there is no need to determine whether Ward’s

statutory right under KRS 189A.105(4) was violated as no prejudice or deliberate

disregard was demonstrated. When Ward was offered the independent blood test

at the detention center some thirty-five minutes after the final blood test had been

administered at the hospital, Ward declined to exercise his right to take the


                                          -5-
independent blood test. Thereafter, Ward was again taken to the hospital for

medical treatment and did not request to have the independent blood test

performed. Additionally, Ward has not demonstrated that Officer Smallwood

deliberately disregarded the mandates of KRS 189A.105(4). Under these facts, we

conclude that Ward failed to demonstrate that any alleged violation of KRS

189A.105(4) was prejudicial or undertaken with a deliberate disregard thereof. As

such, we do not believe the circuit court erred by affirming the district court’s

denial of Ward’s motion to suppress.

             For the foregoing reasons, we affirm the July 23, 2019, Opinion of the

Jessamine Circuit Court affirming the April 9, 2019, order of the Jessamine

District Court.

             ACREE, JUDGE, CONCURS.

             CLAYTON, CHIEF JUDGE, CONCURS IN RESULT ONLY AND

FILES SEPARATE OPINION.

CLAYTON, CHIEF JUDGE: I reluctantly concur with the majority opinion. The

question before us as well as the district and circuit courts was whether KRS

189A.105(4) should be strictly construed. Both the district court and circuit court

analyzed what the word “immediately” means in section (4) of the statute, as well

as whether Ward suffered any prejudice by the delay of the notification of the right

to a second test. However, there is an additional question to be considered. That


                                          -6-
question is whether the officer deliberately disregarded the mandates of the statute.

That question was apparently not raised to the trial court and therefore is not now

properly before us.

             The courts below as well as the parties have cited Hardin v.

Commonwealth, 491 S.W.3d 514 (Ky. App. 2016), and Commonwealth v. Long,

118 S.W.3d 178 (Ky. App. 2003). Although KRS 189A.105 was mentioned in the

Hardin and the Long cases, those cases primarily addressed the interpretation of

KRS 189A.103. In Hardin, the defendant argued that the deputy failed to provide

him with an independent blood test pursuant to KRS 189A.103. In Long, the sole

issue on appeal was whether, in declining to allow the defendant the opportunity to

telephonically contact a friend to bring monies to pay for an independent blood

test, the arresting officer denied the defendant of her right to proceed under KRS

189A.103.

             However, the case closest on point to the case at bar is

Commonwealth v. Morgan, 583 S.W.3d 432 (Ky. App. 2019). In Morgan, our

Court determined that an officer’s failure to read a second independent blood test

warning to the defendant violated the statutory mandate of KRS 189A.105(4). Id.

at 434. Specifically, our Court in Morgan examined whether, if the mandate

contained in the foregoing language was violated, the breathalyzer results should

be suppressed. Id. Therefore, the Court had to determine not only whether a


                                         -7-
statutory right was violated, but also whether such violation either resulted in

prejudice to Morgan or showed evidence of the officer’s “deliberate disregard” of

the statute. Id. at 435.

             Our Court decided that the officer violated the clear statutory mandate

when he did not immediately give the second warning and that no reason existed

for the officer not to read the second warning between the breath test and taking

him to booking. Id. Moreover, because the officer deliberately disregarded the

mandate by marking “no” on a form to answer the specific question of whether the

defendant had sought an independent blood test, the Court concluded that the

breathalyzer test should be suppressed.

             In the case at bar, we do not know if there was a reason that the

officer did not read the second warning immediately following the administration

of the test requested by the officer. The district and circuit courts did determine

that there was no prejudice to Ward caused by the delay in informing him later of

the right to a second test. Although there was disagreement at oral argument as to

whether the officer in this case deliberately disregarded the mandate, there

apparently was no testimony at trial specifically about this, and deliberate

disregard was not argued to either the district or circuit court. Thus, our Court’s

affirming the judgment below is appropriate.

             It should be noted, however, that the Commonwealth stated to our


                                          -8-
Court that police officers do not have to know the law. While no case law was

cited for this proposition, the statement could be a reference to the United States

Supreme Court case Heien v. North Carolina, 574 U.S. 54, 135 S. Ct. 530, 190 L.

Ed. 2d 475 (2014). The Heien Court, however, stated that “[t]he Fourth

Amendment tolerates only reasonable mistakes, and those mistakes—whether of

fact or of law—must be objectively reasonable.” 574 U.S. at 66, 135 S. Ct. at 539

(emphasis in original). Heien also pointed out that “an officer can gain no Fourth

Amendment advantage” because he or she did not adequately study the laws that

the officer “is duty-bound to enforce.” 574 U.S. at 67, 135 S. Ct. at 539-40.

             Although mistakes may happen, KRS 189A.105 has been in effect for

two decades, and officers should be aware of what it requires. The wording of the

statute is very specific. KRS 189A.105(4) requires that the driver be informed of

the right to a second test “immediately.” “Immediately” is not the same as “within

a reasonable time,” and the legislature differentiated between the two terms in the

statute. See, e.g., KRS 189A.105(2)(a)2.b. To ignore the distinction between

“immediately” and “within a reasonable time” is to render part of the provisions of

the statute meaningless, and it bears repeating that it is our duty to construe a

statute “so as to effectuate the plain meaning and unambiguous intent expressed in

the law. A corresponding rule of construction is that a statute should be construed,

if possible, so that no part of its provisions are rendered meaningless.” Bob Hook


                                          -9-
Chevrolet Isuzu v. Transportation Cabinet, 983 S.W.2d 488, 492 (Ky. 1998)

(citations omitted). Notwithstanding the Commonwealth’s argument that an

immediate or “instant” warning is not necessary to protect a defendant’s right to an

independent test within a reasonable time of the arrest, that is exactly what is

required by the statute. The Commonwealth must comply with its own laws.

Strict compliance with the statute is required.



 BRIEFS AND ORAL ARGUMENT                  BRIEF FOR APPELLEE:
 FOR APPELLANT:
                                           Daniel Cameron
 Ryan Robey                                Attorney General of Kentucky
 Lexington, Kentucky                       Frankfort, Kentucky

                                           Heather Warren
                                           Special Assistant Attorney General
                                           Nicholasville, Kentucky

                                           ORAL ARGUMENT FOR
                                           APPELLEE:

                                           Eric Wright
                                           Special Assistant Attorney General
                                           Nicholasville, Kentucky




                                         -10-